                                    Case 19-20973-EPK              Doc 21               Filed 09/09/19        Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Mark E. Moran                                  JOINT DEBTOR: Jeanie Marie Moran                          CASE NO.: 19-20973-EPK
SS#: xxx-xx- 0824                                          SS#: xxx-xx-3421
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included          Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included          Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                    Included          Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $617.63               for months   1   to 5       ;

                   2.   $672.63               for months   6   to 39 ;

                   3.   $1,272.97             for months 40 to 47 ;

                   4.   $1,617.07             for months 48 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE       PRO BONO
                  Total Fees:          $3500.00             Total Paid:                     $3500.00      Balance Due:          $0.00
                                           Payable             $0.00                /month (Months       to      )
         Allowed fees under LR 2016-l(B)(2) are itemized below:


         Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:  NONE
            C. LIEN AVOIDANCE                 NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                        NONE

LF-31 (rev. 10/1/17)                                                          Page 1 of 3
                                         Case 19-20973-EPK                    Doc 21 Filed 09/09/19 Page 2 of 3
                                                                               Debtor(s): Mark E. Moran, Jeanie Marie Moran        Case number: 19-20973-EPK
                           The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                            request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                            personam as to any codebtor(s) as to these creditors.
                            Other:
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Hilton Grand Vacations          0824                         Hilton Grand Vacations Timeshare
                       1.
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                            NONE
                           The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the clebtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Capital One Auto Finance        8079                         Chevrolet Trax
                       1.                                                                VIN - KL7CJLSB5GB760723
                            Infiniti Financial Services     5318                                    Landrover LR4
                       2.                                                                           VIN - SALAG2D45DA695318
                            Caliber Home Loans              2341                                    9394 Cobblestone Brook Ct., Boynton Beach, FL 33472
                       3.
                          Cobblestone Creek                 9394                                    9394 Cobblestone Brook Ct., Boynton Beach, FL 33472
                       4. Homeowners Association
                            Ally Financial                  1711                                    Ford Fiesta
                       5.                                                                           VIN - 3FADP4BJ8EM156467
                            SunTrust Bank                   9582                                    Mercedes GLK
                       6.                                                                           VIN - WDCGG5HB6DG110913
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                  NONE
            B. INTERNAL REVENUE SERVICE:                                NONE
              Total Due:                 $33,688.87                 Total Payment                $33,688.87



                                               Payable:             $561.48          /month (Months           1   to 60 )



            C. DOMESTIC SUPPORT OBLIGATION(S):                                   NONE                 D. OTHER:
     NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                                                     A. Pay            $50.00          /month (Months         6   to 39 )
                                                          Pay          $594.95         /month (Months 40          to 47 )
                                                          Pay          $908.58         /month (Months 48          to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                            NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.


LF-31 (rev. 10/1/17)                                                               Page 2 of 3
                                       Case 19-20973-EPK               Doc 21 Filed 09/09/19 Page 3 of 3
                                                                        Debtor(s): Mark E. Moran, Jeanie Marie Moran          Case number: 19-20973-EPK
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                          Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                        Collateral                           Acct. No. (Last 4 Digits) Assume/Reject
                  Alexis Bunton                           Residential Lease - 8098             8098
            1.                                            Summergate Court, Jacksonville,                                  Assume         Reject
                                                          FL 32256
                  Pointe At Central                       Residential Lease - 2635 College     2635
            2.                                            Knight Ct., #15, Orlando, FL                                        Assume      Reject
                                                          32826
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                          Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                           NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Mark E. Moran                             Debtor     September 9, 2019          /s/ Jeanie Marie Moran         Joint Debtor     September 9, 2019
  Mark E. Moran                                                 Date                  Jeanie Marie Moran                                   Date



  /s/ Eric N. Klein                                 September 9, 2019
    Attorney with permission to sign on                       Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/1/17)                                                        Page 3 of 3
